Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                               Nos. 04-14-00725-CR & 04-14-00726-CR

                                          Joe Eric HINOJOSA,
                                                Appellant

                                                v.
                                     The STATE of TexasAppellee
                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2013CR10041 & 2013CR10042
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 10, 2014

DISMISSED

           The trial court’s certification in each of these appeals states that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record for each appeal

contains a written plea bargain, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s

certification accurately reflects that the underlying cases are plea-bargain cases. See TEX. R. APP.

P. 25.2(a)(2).
                                                                    04-14-00725-CR & 04-14-00726-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d). On October 29, 2014, we ordered that

these appeals would be dismissed pursuant to rule 25.2(d) unless an amended trial court

certification showing that the appellant has the right of appeal was made part of the appellate

records by November 24, 2014. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). No response was filed. In the absence of an amended trial court certification

showing that the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss these

appeals. Accordingly, the appeals are dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-